Title: To Alexander Hamilton from Robert Morris, 2 October 1797
From: Morris, Robert
To: Hamilton, Alexander


Hills near Philada. Octr. 2d. 1797
Dear Sir
I cannot help feeling some chagrin when I find you constantly treating the debt I owe you as if you were in danger of loosing it, because I wish to stand higher in your confidence than it seems is the case. I have assured you that you should not loose and I am happy to see my way clear to effect the payment pretty soon, perhaps some influen⟨ce o⟩n your part over those who are to pay may ⟨b⟩e necessary, and as soon as I receive a Copy of the Treaty made with the Indians I will write again and explain myself on this point in the mean while I am as ever Dr Sir
Your Obedt hble servt.
Robt Morris
Alexr Hamilton EsqrNew York
